Citation Nr: 0030639	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, which denied the benefits sought on 
appeal.


REMAND

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his PTSD does not adequately reflect the severity of that 
disability.  He specifically contends that his PTSD renders 
him unemployable, and that he warrants either a total 
schedular evaluation for PTSD or a total rating based on 
individual unemployability, due to service-connected 
disability.  Therefore, a favorable determination has been 
requested.

In testimony presented during an October 1998 personal 
hearing at the RO, and during a July 2000 hearing before a 
travel section of the Board, chaired by the undersigned Board 
member, the veteran testified that his PTSD precluded 
employment.  The veteran noted that he had been terminated 
from Hydaker-Wheat Lake from Reed City, Michigan, several 
years earlier due to an incident with a foreman.  The veteran 
said that he had worked for Hydaker-Wheat Lake for about ten 
years prior to being terminated.  Thereafter, he worked for 
Kent Electric in Jackson, Michigan, which was his final job.  
The veteran noted that these employers would have 
documentation of his lost time and violent outbursts.  The 
Board notes that while such employment records would be dated 
prior to the veteran's current appeal period, they would be 
helpful in determining whether the veteran's PTSD precludes 
employment.  

On a similar matter, the Board finds that the record is 
unclear as to the type of benefits the veteran is receiving 
from the Social Security Administration (SSA).  In this 
regard, a June 1998 letter to the veteran from the SSA noted 
that he had claimed disability due to right arm pain and 
PTSD.  A July 1998 letter to the veteran from the SSA 
provides that he was entitled to monthly disability benefits 
beginning March 1998 but does not specify for what 
disability.  Medical records submitted to VA from the SSA 
address both the veteran's PTSD and a right shoulder 
condition.  During his July 2000 hearing the veteran 
testified that he received SSA retirement benefits, not based 
on PTSD.  

The veteran's most recent VA PTSD compensation and pension 
examination was conducted in December 1997 while he was being 
treated as an inpatient at a VA medical center.  Evaluation 
of the disability outside such treatment structure would be 
useful in adjudication of the appeal.  

In light of the above, and in order to give the veteran all 
due process and every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the addresses and dates of 
employment for his ex-employers Hydaker-
Wheat Lake of Reed City, Michigan, and 
Kent Electric of Jackson, Michigan.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any personnel records indicated, to 
include attendance reports, performance 
reports, reports of disciplinary action, 
and the reason for termination of 
employment, if appropriate.

2.  The RO should request that the SSA 
identify the type and basis of SSA 
benefits the veteran's receives.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
appropriate specialist to determine the 
nature and extent of the veteran's PTSD.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically address the effect of the 
service-connected PTSD on the veteran's 
industrial adaptability.  In doing so, 
the examiner should analyze and comment 
on the May 1997 private employability 
assessment report, and distinguish the 
effects on the veteran's industrial 
adaptability of his PTSD.  A complete 
rationale for all opinions expressed 
should be given.

4.  Then, in light of the additional 
development, the RO should adjudicate the 
veteran's inextricably intertwined claims 
of entitlement to an increased evaluation 
for PTSD and a total rating based on 
individual unemployability, due to 
service-connected disability.

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



